UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 9, 2012 (Date of earliest event reported) Data I/O Corporation (Exact name of registrant as specified in its charter) Commission File Number: 0-10394 Washington 91-0864123 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 6464 185th Ave. N.E., Suite 101 Redmond, WA 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items reported in this filing: Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Item 9.01 Financial Statements and Exhibits Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. A press release announced that on January 9, 2012, Dr. Paul Gary has decided to retire from the Data I/O Board of Directors and not stand for re-election at the Annual Meeting of Shareholders in May 2012. His decision was not the result of any disagreement with Data I/O or its management. Dr. Gary (71) joined the Data I/O Board in 1998, and has served as Chairman of the Board for 12 years.Heis also currently amember of the Audit Committee, the Compensation Committee, and the Corporate Governance and Nominating Committee. Dr.Garywill serve as a Director of Data I/O until his term expires in May. However, effective April 1, 2012, Douglas Brownhas been elected tosucceed him as Chairman of the Board. Mr. Brown has served as a Director at Data I/O since April 1, 2011, and is currently Chairman of the Corporate Governance and Nominating Committee. Mr. Brown is President and Chief Executive Officer of All Star Directories, Inc. in Seattle, Washington, a Web-based publisher of post-secondary online and career school directories. A copy of the release is being furnished herewith as Exhibit 99.1 in this current report. Data I/O Corporation compensation arrangement affecting Directors A typographical error was made in the Form 8-K filed on October 26, 2011 with the Board compensation changes listed as being for 2013 and should have stated 2012. The paragraph should read: The Board of Directors of Data I/O Corporation in their regular meeting on October 19, 2011 approved changes to compensation arrangements affecting Directors.The Board approved changing structure of its director fee payments for 2012 by combining the existing standard scheduled meeting fees (at $1500 each) and scheduled telephonic meeting fees (at $500 each) with the existing retainer fee (at $24,000 per year) into the new 2012 Director Retainer Fee of $31,000.The change was made to facilitate increased communications at no fee increase to the Company.Committee Chair and Board Chair fees remain the same. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 99.1 Press Release: The Retirement of Dr. Paul Gary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Data I/O Corporation January 11, 2012 By: /s/ Joel S. Hatlen Joel S. Hatlen Vice President
